

PALO ALTO NETWORKS, INC.


CLAWBACK POLICY


(Adopted as of August 29, 2017)


Palo Alto Networks, Inc. (the “Company”) is committed to the principle of strong
corporate governance. As part of its commitment, the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company (the “Board”)
has adopted the following incentive compensation recovery policy (the “Clawback
Policy”) pursuant to which the Company may seek the recovery of
performance-based incentive compensation paid by the Company. This Clawback
Policy applies to the Company’s Chief Executive Officer (“CEO”) and to officers
of the Company who report directly to the CEO (collectively, the
“Participants”).
Under the terms of the Clawback Policy, if:
1.
the Company restates its financial statements filed pursuant to the Securities
Exchange Act of 1934 as a result of a material error in such financial
statements; and

2.
the amount of cash incentive compensation or performance-based equity
compensation, in each case, that was paid or is payable based, in whole or in
part, on the achievement of specific financial results of the Company (the
“Incentive Compensation”) paid to a Participant would have been less if the
financial statements had been correct at the time the Incentive Compensation was
originally determined; and

3.
no more than two years have elapsed from the original filing date of the
financial statements upon which the Incentive Compensation was determined; and

4.
the Compensation Committee unanimously concludes, in its sole discretion, that
(a) fraud or intentional misconduct by such Participant caused the material
error that led to the restatement of the financial statements at issue and (b)
it would be in the best interests of the Company to seek from such Participant
recovery of the Recoverable Compensation (as defined below);

then, to the extent permitted by law, the Compensation Committee may, in its
sole discretion, seek from such Participant repayment to the Company up to the
amount by which such Incentive Compensation as originally determined exceeds the
Incentive Compensation that would have been paid or granted if determined in
accordance with the restated financial statements (such amount, the “Recoverable
Compensation”), and the Compensation Committee shall cancel, without payment of
any consideration, the portion of such Incentive Compensation not yet paid or
delivered to such Participant up to the amount of the Recoverable Compensation.
The amount of Recoverable Compensation that is repayable by such Participant
will be reduced by any taxes paid by such Participant on the gross amount by
which such Incentive Compensation as originally determined exceeds the Incentive
Compensation that would have been paid or granted if determined in accordance
with the restated financial statements.
This Clawback Policy will be revised as necessary so that the terms and
conditions of the Clawback Policy, as applied on a Participant-by-Participant
basis, will comply with all applicable laws, rules and regulations applicable to
the Company and or a Participant or group of Participants.


-1-